DETAILED ACTION
Status of Application
Claims 1-30, filed 06/23/2021, are pending in this application.  Claims 1-30 are subject to a Restriction/Election Requirement.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-28 are drawn to lyophilized compositions comprising particles of tegavivint (A61K 9/14; A61K 9/1623; A61K 9/1641; A61K 9/19; A61K 31/4545).
II.	Claims 29-30 are drawn to a method for treating cancer or tumor metastasis by administering to a subject in need thereof a lyophilized composition comprising particles of tegavivint (A61P 35/00; A61P 35/04; A61P 43/00).
Inventions I and II are related as a product and a process of using this product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  MPEP § 806.05(h).  In the instant case, the process of using the composition as claimed can be practice with any other composition comprising anti-cancer active agent.  
Restriction for examination purposes as indicated is proper, because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  (a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;  (b) the inventions have acquired a different field search (e.g., employing different search queries).  
During a telephone conversation with attorney of record Mark Polyakov on 08/02/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-28 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 17/103,468, filed November 24, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (35 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises multiple acronyms without proper definition (e.g., Pages 6, 17-18, 22, 33-34).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Page 19).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises the typographic error “The Sorbitol formulation” (Page 30) that needs to be corrected to “The sorbitol formulation”.

Drawings
The drawings, filed in 06/23/2021, are objected to because Figs. 4, 6, 8, 10, 12, 14, 16, 26 comprise images that are not identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement, filed on 05/12/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 8, 11, 24-28 are objected to because of the following informalities:  
In claim 1, the limitation “1.0 micrometer (µm)” should be corrected to “1.0 micrometer” or “1.0 micron”.  Similar is applied to claim 8.
Claim 11 comprises the typographic error “Poloxamer 188” that needs to be corrected to “poloxamer 188”.  
Claim 24 comprises the typographic error “Form IV polymorph” that needs to be corrected to “Form IV polymorph.”.  
Claim 25 comprises the typographic error “claim 1 wherein” that needs to be corrected to “claim 1, wherein”.  Similar is applied to claims 26-28.
It is suggested that in claims 25-28 the limitation “at storage at a temperature of between 5 oC and 25 oC” should be corrected to “during a storage at a temperature of 5-25 oC” for clarity. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(1)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are directed to stable lyophilized pharmaceutical formulations comprising a particle of tegavivint or a pharmaceutically acceptable salt, ester, amide, stereoisomer or geometric isomer thereof; wherein said particles have an effective D50 of less than or equal to 500 nm and D90 of less than or equal to 1.0 micrometer (claim 1), and therein said formulations are stable for at least three months during the storage at a temperature of 5-25 oC (claims 25-28).  Specification defines “a stable formulation” as a formulation, wherein said active ingredient does not lose more than 20% of its activity during the storage (Page 10).  
The written description requirement for a claimed genus (here as tegavivint or a pharmaceutically acceptable salt, ester, amide, stereoisomer or geometric isomer thereof) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, the only examples of using a specific crystalline single polymorphic form of tegavivint (i.e., Form IV) and tegavivint obtained from chemical synthesis “as is” (i.e., Form I) as a starting material for preparation stable lyophilized pharmaceutical formulation further comprising disintegrant/poloxamer and such stabilizers as sucrose, trehalose, or sorbitol are provided.  No information is provided of using tegavivint salt, ester, amide, stereoisomer or geometric isomer of tegavivint, or regarding compounds that can be included in said formulations for providing claimed particle size and/or stability required for pharmaceutical use.  As such, it appears that the specification lends support for the formulations comprising Form IV and/or Form I in combination with poloxamer as a disintegrant, and such stabilizers as sucrose, trehalose, or sorbitol.  
The present specification provides no disclosure beyond the statement, that would have been amenable for use in the present invention, nor does it teach the specific structure, physical properties or a method of identification of compounds that can be included in claimed formulations.  Furthermore, it has been held that a wish or plan for obtaining the chemical invention as claimed does not provide adequate written description of a chemical invention.  Rather, a precise definition, such as by structure, formula, chemical name or physical properties, is required.  Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention.  

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 comprises the limitation “an effective D50” that is not reasonably clear.  In the present case, it is unclear what does the term “effective” imply.  This limitation was interpreted as best understood as “median particle diameter D50”.  Further, it is noted that the term “D90” also needs to be clarified.  This term was interpreted as best understood as “and wherein 90% of particles have a diameter D90 of less than or equal to 1.0 micron”.  Similar is applied to claim 8.  Clarification is required.   
Claim 2 recites the limitation “formulation is stable for therapeutic utility” that is unclear.  To this point, it is noted that neither the claims nor specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required. 
Claims 4-7 recites the limitations “the formulation is stored in” (claim 4), “the formulation is stored at” (claims 5-7) that disclose an intendent use of the claimed formulation.  Therefore, it is unclear how claims 4-7 narrow the scope of claim 1 upon which they all depend.  Clarification is required. 
Claim 8-24 are product-by-process claims.  First, it is noted that the process steps are not clearly delineated, and only formulations and/or compounds that can used in preparation are disclosed.  Second, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Clarification is required.  
Claim 9 recites the limitation “tegavivint concentration ... was 2%” that is unclear and indefinite, because the concentration is disclosed without units of measurements, e.g., mass%, wt%, mol%.  Similar is applied to claims 10, 12-16.  Clarification is required. 
Claim 23 (dependent on claim 8) recites the limitation “pre-lyophilized formulation is Form I polymorph” that is unclear.  In the present case, it is noted that claim 8 discloses a pre-lyophilized formulation comprising tegavivint, a poloxamer and at least one stabilizer.  Therefore, it is unclear what is understood in the instant application as Form I polymorph – tegavivint OR a composition/formulation comprising tegavivint.  Similar is applied to claim 24.  Clarification is required.  
Claims 3, 25-28 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-12, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being as being anticipated by Dykstra et al., US 2019/0365729 (cited in IDS; eff. filing date 06/01/2018; hereinafter referred to as Dykstra).
The applied reference has a common assignee (Iterion Therapeutics, Inc.) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
Dykstra teaches stable lyophilized formulations of tegavivint and related compounds and methods of making such formulations, wherein said formulations comprise particles of tegavivint having an effective D50 of less than or equal to 500 nm and D90 of less than or equal to 1.0 micrometer when measured using laser diffraction (Abstract; Para. 0001, 0006, 0010, 0162-0179 as applied to claim 1).  
Dykstra teaches that said formulations are stable to be suitable for therapeutic use and can be administered via different roots (Para. 0008, 0047 as applied to claim 2). 
Dykstra teaches that said formulations can be stored at -20 oC (Para. 0216 as applied to claim 5), and/or 5 oC (Para. 0222 as applied to claim 6). 
Dykstra teaches that said formulations can be prepared by lyophilization of compositions comprising 2-5% of tegavivint; poloxamer; and sucrose, or sorbitol, or trehalose, or mixture thereof (Para. 0162, 0163 as applied to claims 8-10). 
Dykstra teaches that one can use such poloxamer as poloxamer 188 at a concentration 0.625% (Para. 0010, 0017, 0018, 0077, 0078, 0136 as applied to claims 11-12). 
Dykstra teaches that the pre-lyophilized compositions may include 10% of sucrose, or 10% of trehalose, or 5% of sorbitol (Para. 0163, 0164, 0168, 0169 as applied to claims 14-16).  
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 25-28 are rejected under 35 U.S.C. 103 as being obvious over Dykstra et al., US 2019/0365729 (cited in IDS; eff. filing date 06/01/2018; hereinafter referred to as Dykstra).
The applied reference has a common assignee (Iterion Therapeutics, Inc.) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The teaching by Dykstra is outlined above.  Dykstra does not teach the formulation that is anhydrous (Claim 3), can be stored in a dry atmosphere (Claim 4) or stored at the temperature of 25 oC (Claim 7).  Dykstra also does not teach the formulations having a stability as claimed in claims 25-28.  
Dykstra teaches, however, that the formulations were milled and lyophilized with primary drying (i.e., free water from ice crystals is sublimated from the frozen sample) and secondary drying (i.e., the bound, un-freezable water is removed) for providing water content of 1% (Para. 0179).  Further, Dykstra teaches that said formulations can be stored using best-clean conditions (Para. 0217), and also teaches that said formulations can be stored at ambient temperature, i.e., are stable for up to one week at ambient lab conditions (Para. 0178).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the formulations taught by Dykstra by controlling composition of said formulations and/or preparation steps and/or conditions for providing pharmaceutical compositions/formulations with controlled degradation (e.g., caused by water) and/or for providing desired stability during the storage to be suitable for intendent use (e.g., root of administering).  
Regarding the concentration of compounds used in preparation of formulations, e.g., poloxamer (Claim 13) and preparation steps and conditions (Claims 17-22), it is also noted that Dykstra teaches formulations comprising compounds as instantly claimed (see above) that can be autoclaved (Para. 0183).  Dykstra further teaches that one can use lyophilization process comprising freezing the formulation to -40 oC (Para. 0171), a primary drying step at -30 oC and a secondary drying step at -16 oC (Para. 0178).  Further, Dykstra teaches that the preparation method may include such steps as ball milling (Para. 0297, 300), or high energy milling (Para. 0024, 0033, 0026, 0086, 0152).  To this point, it is noted that one of ordinary skill in the art at would have recognized the concentration of ingredients in a multicomponent system as well as parameters of preparation (i.e., temperature, pressure, time, etc.) as result-effective variables that determine the composition efficacy and physical properties.  Optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  MPEP § 2144.05 (II).  Further, regarding claims 8-22, it is noted that product-by-process claims do not carry any patentable weight unless there is factual evidence to the contrary.  MPEP 2113.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.   MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (i) copending Application No. 17/492,969;  (ii) copending Application No. 17/103,468.  
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application, since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A formulation comprising particles of tegavivint or pharmaceutically acceptable salt thereof, wherein said particles have D50 ≤ 500 nm, and D90 ≤ 1 micron, and wherein said formulation also comprises a poloxamer and at least one stabilizer selected from the group consisting of sucrose, trehalose and sorbitol.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Correspondence
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615